479 F.2d 1048
83 L.R.R.M. (BNA) 2961, 72 Lab.Cas.  P 13,915
OIL, CHEMICAL AND ATOMIC WORKERS INTERNATIONAL UNION,Plaintiff-Appellant,v.OIL CITY BRASS WORKS, INC., Defendant-Appellee.
No. 73-1811 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 20, 1973.

Carl A. Parker, Port Arthur, Tex., for plaintiff-appellant.
John H. Benckenstein, Beaumont, Tex., for defendant-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
In this appeal from the dismissal of the Union's suit to compel arbitration of a grievance, the Union does not attack as erroneous the district court's findings of fact.  Concluding, as we do, that the lower court's conclusions of law stated and applied the correct legal principles to the undisputed facts, the judgment of the district court is


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I